IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-21114
                        Conference Calendar


JOE HENRY MACK,

                                         Plaintiff-Appellant,

versus

DR. B.M. VINCENT; F.E. FIGUEROA; M. BROCK;
L. ARNOLD; DR. KOVACS,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-2548
                        - - - - - - - - - -
                          August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Joe Henry Mack, Texas prisoner # 671331, appeals the

district court’s orders granting summary judgment in favor of the

defendants in his civil rights complaint pursuant to 42 U.S.C.

§ 1983.   We review the grant of summary judgment de novo under

the same standards applied in the district court.      Amburgey v.

Corhart Refractories Corp., 936 F.2d 805, 809 (5th Cir. 1991).

Summary judgment is proper when, viewing the evidence in the

light most favorable to the nonmovant, “‘there is no genuine

issue as to any material fact and . . . the moving party is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                            No. 00-21114
                                - 2 -

entitled to judgment as a matter of law.’”     Id. (quoting Fed.

R. Civ. P. 56(c)).

     Mack has failed to shown a genuine issue for trial that the

prison staff was deliberately indifferent to his medical

condition.   See Farmer v. Brennan, 511 U.S. 825, 847 (1994).

Similarly, Mack has failed to show a genuine issue for trial that

prison officials subjected him to cruel and unusual punishment

because of his cell or work assignments.     See Wilson v. Seiter,

501 U.S. 294, 303 (1991).   The district court did not err in

granting summary judgment in favor of the defendants.

     AFFIRMED.